Case 3:20-cv-00751-HEH-EWH Document 5 Filed 12/17/20 Page 1 of 1 PageID# 22




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


MOUSSA MOISE HABA,

        Plaintiff,
V.                                                Civil Action No. 3:20CV751-HEH

COLONEL PERRY,et al..

        Defendants.

                               MEMORANDUM OPINION
                     (Dismissing Civil Rights Action Without Prejudice)

        By Memorandum Order entered on November 9,2020,the Court conditionally
docketed Plaintiffs action. The Court directed Plaintiffto return an informa pauperis

affidavit the Court was sending to him. The Court warned Plaintiffthat a failure to

comply with the above directive within thirty(30)days ofthe date ofentry thereof would
result in summary dismissal ofthe action.

        Plaintiff has not complied with the order ofthis Court. Plaintifffailed to return the

informa pauperis affidavit. As a result, he does not qualify for informa pauperis status.

Furthermore, he has not paid the statutory filing fee for the instant action. See 28 U.S.C.

§ 1914(a). Such conduct demonstrates a willful failure to prosecute. See Fed. R. Civ. P.

41(b). Accordingly, this action will be dismissed without prejudice.

        An appropriate Order shall issue.


                                                            /s/
                                    HENRY E. HUDSON
Date:                                SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
